                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      ANALYTICAL GRAMMAR, INC.’S
                                      )      MEMORANDUM OF LAW IN
      Plaintiff,                      )      SUPPORT OF ITS MOTION FOR
v.                                    )      LEAVE TO FILE A SURREPLY IN
                                      )      RESPONSE TO MATTHEW
ANALYTICAL GRAMMAR, INC.,             )      BRADLEY’S REPLY
                                      )
      Defendant.                      )
____________________________________)

       Analytical Grammar, Inc. (“Analytical”) respectfully requests leave to submit the

attached surreply to new arguments that Matthew Bradley (“Bradley”) first aired in his reply

papers in support of his motion for partial summary judgment (DE 35).

       Bradley’s reply (DE 55) largely relitigates arguments already raised in his motion and

thoroughly refuted in Analytical’s response (DE 43). He raises one new issue, however. Bradley

requests that the Court strike evidence and arguments that Analytical raised to impeach and rebut

his attacks on Analytical’s license defense. See DE 55 at 1-2 & 9, DE 57. For the reasons set

forth in the attached surreply, Bradley’s request to strike is procedurally improper and

substantively unfounded, and should be denied accordingly.

       “A party must seek leave of the court to file a surreply.” Johnson v. Allen, 416 F. Supp.

3d 550, 564 (E.D.N.C. 2018). “The standard for granting a leave to file a surreply is whether the

party making the motion would be unable to contest matters presented to the court for the first

time in the opposing party’s reply.” Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001).

“[C]ourts generally allow a party to file a sur-reply ‘only when fairness dictates based on new

arguments raised in the previous reply.’” McClary v. Lightsey, No. 5:14-ct-3147-FL, 2016 U.S.

Dist. LEXIS 152530, *11 (E.D.N.C. Nov. 3, 2016) (quoting DiPaolo v. Potter, 733 F. Supp. 2d


PPAB 5811287v1                        1
         Case 5:19-cv-00249-FL Document 58-2 Filed 08/27/20 Page 1 of 4
666, 670 (M.D.N.C. 2010)). Analytical satisfies this standard because Bradley’s reply papers

presented his request to strike for the first time, and Analytical has had no chance to respond.

          Bradley’s request was procedurally improper. “A request for a court order must be made

by motion.” Fed. R. Civ. P. 7(b)(1). Bradley’s request is an improper “discovery motion” under

Local Civil Rule 7.1(c)(1) because it expressly seeks relief under Federal Rule of Civil

Procedure 37, without meeting the basic requirements of Local Civil Rule 7.1. See United States

v. $307,900,000 in U.S. Currency, 156 F. Supp. 3d 708, 722 (E.D.N.C. 2016) (“to the extent

claimants’ motion seeks a discovery sanction it is a ‘discovery motion’ … Motions, such as

claimants’ ‘request’ … are to be separately filed and accompanied by a memorandum in support,

not embedded within responses”) (citing Local Civil R. 7.1(d)). Had Bradley complied with the

governing rules and presented his request to strike by a distinct motion, not just within a reply

brief, Analytical would have filed a response brief rather than a surreply, and its instant motion

would have been unnecessary. His request to strike is also substantively baseless, as detailed in

Analytical’s proposed surreply. For good cause shown, Analytical should be granted leave to file

its proposed surreply so that it can contest Bradley’s new request to strike.

          Therefore, and for the reasons further provided in the proposed surreply submitted

herewith, the Court should grant Analytical leave to file its proposed surreply or deem it filed as

proposed, consider it along with the summary judgment papers, and deny Bradley’s request to

strike.


                                              Respectfully submitted,

                                              Analytical Grammar, Inc.

                                              By its attorneys:




PPAB 5811287v1                           2
            Case 5:19-cv-00249-FL Document 58-2 Filed 08/27/20 Page 2 of 4
Signed: August 27, 2020              /s/ Dan Booth
                                     Dan Booth
                                     Dan Booth Law LLC
                                     60 Thoreau Street, #121
                                     Concord, MA 01742
                                     dan@danboothlaw.com
                                     Local Civil Rule 83.1(e) Special Appearance

                                     Christopher M. Thomas
                                     N.C. State Bar No. 31834
                                     christhomas@parkerpoe.com
                                     Parker Poe Adams & Bernstein LLP
                                     PNC Plaza
                                     301 Fayetteville Street, Suite 1400 (27601)
                                     P.O. Box 389
                                     Raleigh, North Carolina 27602-0389
                                     Telephone: (919) 835-4626
                                     Facsimile: (919) 834-4564
                                     Local Civil Rule 83.1(d) Counsel




PPAB 5811287v1                        3
         Case 5:19-cv-00249-FL Document 58-2 Filed 08/27/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was electronically filed

with the Clerk of Court using the CM/ECF system which will automatically send notification of

such filing to the following:

                                           Albert P. Allan
                                   ALLAN LAW FIRM, PLLC
                                    435 East Morehead Street
                                        Charlotte, NC 28202
                                Email: alallan@allaniplitigation.com

                                        Richard Liebowitz
                                 LIEBOWITZ LAW FIRM, PLLC
                                    11 Sunrise Plaza, Suite 305
                                     Valley Stream, NY 11580
                                 Email: RL@liebowitzlawfirm.com

       This the 27th day of August, 2020.
                                              /s/ Dan Booth
                                              Dan Booth
                                              Dan Booth Law LLC
                                              60 Thoreau Street, #121
                                              Concord, MA 01742
                                              dan@danboothlaw.com
                                              Local Civil Rule 83.1(e) Special Appearance

                                              Christopher M. Thomas
                                              N.C. State Bar No. 31834
                                              christhomas@parkerpoe.com
                                              Parker Poe Adams & Bernstein LLP
                                              PNC Plaza
                                              301 Fayetteville Street, Suite 1400 (27601)
                                              P.O. Box 389
                                              Raleigh, North Carolina 27602-0389
                                              Telephone: (919) 835-4626
                                              Facsimile: (919) 834-4564
                                              Local Civil Rule 83.1(d) Counsel




PPAB 5811287v1                         4
          Case 5:19-cv-00249-FL Document 58-2 Filed 08/27/20 Page 4 of 4
